Citation Nr: 0726891	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  02-21 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
D.C.


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for a skin disability, 
including as secondary to herbicide exposure.

3.  Entitlement to service connection for chronic urinary 
tract infections, including as secondary to herbicide 
exposure.

4.  Entitlement to service connection for an eye disability, 
including as secondary to herbicide exposure.

5.  Entitlement to service connection for disability of the 
veins, including as secondary to herbicide exposure.

6.  Entitlement to service connection for peripheral 
neuropathy, including as secondary to herbicide exposure.

7.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from July 1968 to July 1970.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.  

The veteran testified in support of these claims before the 
undersigned Veterans Law Judge at a hearing held in 
Washington, D.C., in December 2003.  The Board remanded these 
claims to the RO for additional action in June 2004.  At that 
time, the veteran's appeal included a claim of entitlement to 
service connection for left ear hearing loss.  However, in a 
rating decision dated January 2007, the RO granted this 
claim.  It is thus no longer before the Board for appellate 
review.

In a VA Form 646 (Statement of Accredited Representative in 
Appealed Case) dated April 2007 and an Informal Hearing 
Presentation dated June 2007, the veteran's representative is 
raising a claim of entitlement to service connection for 
tinnitus.  The Board refers this matter to the RO for 
appropriate action.

The Board addresses the claims of entitlement to service 
connection for right ear hearing loss, entitlement to service 
connection for a skin disability, including as secondary to 
herbicide exposure, and entitlement to an initial evaluation 
in excess of 10 percent for PTSD in the Remand section of 
this decision, below, and REMANDS these claims to the RO via 
the Appeals Management Center (AMC) in Washington D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.

2.  The veteran served in the Republic of Vietnam during the 
Vietnam era.  

3.  The veteran does not currently have a chronic urinary 
tract infection.  

4.  An eye disability is not related to the veteran's active 
service, including his herbicide exposure.

5.  Disability of the veins is not related to the veteran's 
active service, including his herbicide exposure.

6.  The veteran does not currently have peripheral 
neuropathy.




CONCLUSIONS OF LAW

1.  Chronic urinary tract infections were not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1116, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).

2.  An eye disability was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1116, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).

3.  Disability of the veins was not incurred in or aggravated 
by service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1116, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).

4.  Peripheral neuropathy was not incurred in or aggravated 
by service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1116, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on the 
claims being decided by letters dated October 2001, June 2004 
and July 2005, the first before initially deciding those 
claims in a rating decision dated January 2002.  The timing 
of such notices reflects compliance with the requirements of 
the law as found by the Court in Pelegrini II.  

The collective content of such notices considered in 
conjunction with the content of a supplemental statement of 
the case issued in February 2007 also reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II and Dingess/Hartman.  

In the aforementioned notice letters, the RO acknowledged the 
claims being decided, notified the veteran of the evidence 
needed to substantiate those claims, identified the type of 
evidence that would best do so, informed him of the VCAA and 
VA's duty to assist, and indicated that it was developing his 
claims pursuant to that duty.  The RO also provided the 
veteran all necessary information on disability ratings and 
effective dates.  As well, it identified the evidence it had 
received in support of the claims being decided and the 
evidence it was responsible for securing.  The RO noted that 
it would make reasonable efforts to assist the veteran in 
obtaining all outstanding evidence provided he identified the 
source(s) thereof.  The RO also noted that, ultimately, it 
was the veteran's responsibility to ensure VA's receipt of 
all pertinent evidence.  The RO advised the veteran to sign 
the enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain such records on his behalf.  
The RO also advised the veteran to identify or send directly 
to VA all evidence and information he thought would support 
his claims.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
veteran identified as being pertinent to his claims, 
including service medical records and post-service private 
treatment records.  The veteran does not now claim that there 
is any outstanding evidence for VA to secure in support of 
the claims being decided.    

The RO also conducted medical inquiry in an effort to 
substantiate the veteran's claims by affording him VA 
examinations, during which examiners addressed the etiology 
of the disabilities at issue in this decision.  Since then, 
the veteran has not alleged that the reports of those 
examinations are inadequate to decide the claims now at issue 
in this decision.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that 
an error, whether procedural or substantive, is prejudicial 
when the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

II.  Analysis of Claims

The veteran claims entitlement to service connection for 
chronic urinary tract infections, an eye disability, 
disability of the veins, and peripheral neuropathy, all 
including as secondary to herbicide exposure.



Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Service connection may be presumed for cardiovascular renal 
disease if it is shown that the veteran served continuously 
for 90 days or more during a period of war or during 
peacetime after December 31, 1946, and such condition 
manifested to a degree of 10 percent within one year from the 
date of discharge with no evidence of record establishing 
otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2006).

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2006).  In this regard, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to a herbicide agent unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f) (West 2002). 

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2006).  Acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2 
(2006).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341, 346 
(1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996); 67 Fed. Reg. 42,600, 42,608 (2002).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court 
of Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the veteran served in the Republic of Vietnam 
during the Vietnam era.  He is therefore presumed to have 
been exposed to a herbicide agent during such service.  The 
question thus becomes whether the veteran's urinary tract 
infections, eye disability, disability of the veins and 
peripheral neuropathy, provided they are present, are related 
to this service, including the presumed herbicide exposure. 
 
A.  Urinary Tract Infections

According to the veteran's written statements submitted 
during the course of this appeal and a transcript of the 
veteran's hearing testimony, presented in December 2003, the 
veteran first started experiencing urinary problems in 
service after he began drinking rain water purified with 
tablets.  At that time, he felt a burning sensation on 
urination, which necessitated the consumption of a large 
quantity of water.  Allegedly, the veteran sought treatment 
in the field from a medic, who told the veteran that the 
problem did not result from a venereal disease.  Other 
servicemen reportedly experienced similar problems, but the 
medic was not able to identify the cause of the problems.  
Allegedly, the problems initially diminished upon return to 
the United States, but, thereafter, recurred intermittently.  
Reportedly no medical professional has attributed these 
problems to a urological disorder.

Service and post-service medical records do not support the 
veteran's assertions that he has chronic urinary tract 
infections that are related to his period of active service.  
The veteran's service medical records show that, during 
service, the veteran did not report urinary problems and no 
medical professional diagnosed a urinary tract infection.  On 
separation examination conducted in June 1970, the veteran 
reported that he had not had frequent or painful urination or 
kidney stones or blood in his urine and an examiner noted a 
clinically normal urological system.

Since discharge, the veteran has received private treatment 
for multiple medical complaints and has undergone VA 
examinations, but during treatment visits and examinations, 
no medical professional diagnosed a urinary tract infection, 
chronic or otherwise.  During a VA examination conducted in 
January 2005, the veteran reported that since discharge, he 
had occasionally experienced dysuria.  He further reported 
that he had not received treatment for such condition.  The 
examiner noted that the record showed no diagnosis of a 
urinary tract infection and no urinalysis results.  He 
diagnosed occasional recurring dysuria since service, but no 
current diagnosis of a urinary tract infection.

As noted above, to prevail in a claim for service connection, 
the veteran must submit competent evidence establishing that 
he has a current disability resulting from service.  In this 
case, the veteran's assertions represent the only evidence of 
record establishing that he has chronic urinary tract 
infections.  Such assertions may not be considered competent 
evidence of a current disability as the record does not 
reflect that the veteran possesses a recognized degree of 
medical knowledge to diagnose a medical condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions). 

Inasmuch as there is no competent medical evidence of record 
establishing that the veteran currently has chronic urinary 
tract infections, the Board concludes that such disability 
was not incurred in or aggravated by service and may not be 
presumed to have been so incurred.  The veteran's claim for 
service connection for chronic urinary tract infections is 
not in relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution of such 
claim.  Rather, as a preponderance of the evidence is against 
the claim, it must be denied.

B.  Eye Disability

The veteran asserts that he first started experiencing 
problems with his eyes in service after he walked in an area 
that had been hit with napalm.  Allegedly, thereafter, he 
felt burning in his eyes in light, which necessitated eye 
washing with cold water.  Other servicemen reportedly 
experienced similar problems and treated those problems in 
the same manner.  According to the veteran, in the late 
1990s, he again experienced eye problems.  At that time, he 
was reading and he lost his focus; thereafter, a physician 
prescribed glasses.  The glasses reportedly diminished the 
blurriness, but not the burning.

Service and post-service medical records do not support the 
veteran's assertions that he has an eye disability that is 
related to his period of active service.  A report of VA eye 
examination conducted in January 2005 establishes that the 
veteran currently has an eye disability characterized as 
refractive error with hyperopia and presbyopia, a congenital 
condition corrected with glasses.  The report also 
establishes that the veteran is mildly photophobic with 
light, but indicates that there is no evidence of ocular 
pathology to which the photophobia is attributable.  

Even assuming the photophobia is attributable to a non-
congenital eye disability, there is no evidence of record 
indicating that it is related to the veteran's active 
service.  During service, including on separation examination 
conducted in June 1968, the examiner did not diagnose an eye 
disability manifested by a burning sensation.  Rather, he 
noted defective near vision.  In May 2006, the examiner who 
conducted the January 2005 VA examination found that it was 
less likely than not that the veteran's eyes were affected by 
his military service, including his exposure to herbicide 
agents.

The veteran has not submitted a medical opinion refuting that 
of the VA examiner, noted above.  Rather he merely asserts 
that a relationship exists between the burning sensation in 
his eyes and his presumed herbicide exposure.  Again, given 
the veteran's status as a layperson, his assertions may not 
be considered competent evidence of a nexus between a 
currently disability and service.  

Inasmuch as there is no competent medical evidence of record 
establishing that the veteran currently has an eye disability 
that is related to his active service, including his presumed 
herbicide exposure, the Board concludes that such disability 
was not incurred in or aggravated by service and may not be 
presumed to have been so incurred.  The veteran's claim for 
service connection for an eye disability is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution of such claim.  
Rather, as a preponderance of the evidence is against the 
claim, it must be denied.

C.  Disability of the Veins

The veteran asserts that he first started seeing broken veins 
and feeling pain in his legs while in service in Vietnam, 
when he smoked cigarettes issued as part of his rations.  
Allegedly, he did not seek treatment for this condition 
because people, including a medic during a sick call visit, 
told him it was caused by carrying much weight on his back.  
After discharge, he reportedly did not seek treatment for the 
condition because, by then, he had learned to live with it; 
he did, however, mention it to various physicians.  

Service and post-service medical records do not support the 
veteran's assertions that he has a disability of the veins 
that is related to his period of active service.  A report of 
VA arteries and veins examination conducted in January 2005 
and photographs taken on that date establish that the veteran 
currently has bilateral lower extremity varicose veins.  It 
does not, however, establish that that condition is related 
to the veteran's active service.

During service, including on separation examination conducted 
in June 1968, the veteran did not report problems with the 
veins in his legs.  Moreover, an examiner noted normal 
clinical evaluations of the veteran's vascular system and 
lower extremities.  In addition, in May 2006, the examiner 
who conducted the January 2005 VA examination found that it 
was unlikely that the veteran's veins were related to the 
veteran's military service, including his exposure to 
herbicide agents.

The veteran has not submitted a medical opinion refuting that 
of the VA examiner, noted above.  Rather he merely asserts 
that a relationship exists between the varicose veins and his 
service.  For the same reason noted above, his assertions may 
not be considered competent evidence of a nexus between a 
currently disability and service.  

Inasmuch as there is no competent medical evidence of record 
establishing that the veteran currently has a disability of 
the veins that is related to his active service, including 
his presumed herbicide exposure, the Board concludes that 
such disability was not incurred in or aggravated by service 
and may not be presumed to have been so incurred.  The 
veteran's claim for service connection for a disability of 
the veins is not in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt in the 
resolution of such claim.  Rather, as a preponderance of the 
evidence is against the claim, it must be denied.

D.  Peripheral Neuropathy

The veteran asserts that he first experienced tingling in his 
legs and feet in service after walking for prolonged periods 
of time, but did not seek treatment therefor.  Allegedly, he 
reported such tingling in the legs and feet after service, 
but no medical professional diagnosed this condition as 
peripheral neuropathy.

Service and post-service medical records do not support the 
veteran's assertions that he has peripheral neuropathy that 
is related to his period of active service.  During service, 
including on separation examination conducted in June 1968, 
the veteran did not report problems with his lower 
extremities.  Moreover, an examiner noted normal clinical 
evaluations of the veteran's lower extremities and 
neurological system.  

Following discharge from service, in 2000, the veteran began 
to complain of numbness and tingling in his lower 
extremities, but medical professionals attributed this to 
radiculopathy secondary to a back injury.  Later, they noted 
that the condition had resolved.  Moreover, in January 2005, 
during a VA arteries and veins examination, an examiner found 
that there was no diagnosis of peripheral neuropathy.  

The veteran asserts that he has peripheral neuropathy.  
However, as explained above, his assertions may not be 
considered a competent diagnosis of a current disability.  

Inasmuch as there is no competent medical evidence of record 
establishing that the veteran currently has peripheral 
neuropathy, the Board concludes that such disability was not 
incurred in or aggravated by service and may not be presumed 
to have been so incurred.  The veteran's claim for service 
connection for peripheral neuropathy is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution of such claim.  
Rather, as a preponderance of the evidence is against the 
claim, it must be denied.


ORDER

Service connection for chronic urinary tract infections, 
including as secondary to herbicide exposure, is denied.

Service connection for an eye disability, including as 
secondary to herbicide exposure, is denied.

Service connection for disability of the veins, including as 
secondary to herbicide exposure, is denied.

Service connection for peripheral neuropathy, including as 
secondary to herbicide exposure, is denied.




REMAND

The veteran claims entitlement to service connection for 
right ear hearing loss, entitlement to service connection for 
a skin disability, including as secondary to herbicide 
exposure, and entitlement to an initial evaluation in excess 
of 10 percent for PTSD.  Additional action is necessary 
before the Board decides these claims.

As previously indicated, the VCAA is applicable to the 
veteran's appeal and, with regard to the claims being 
remanded, VA has not yet satisfied its duty to assist the 
veteran.  Any decision to proceed in adjudicating these 
claims would therefore prejudice the veteran in the 
disposition thereof.

For instance, during a VA PTSD examination conducted in 
February 2005, the veteran identified outstanding medical 
evidence pertinent to his claim for a higher initial 
evaluation for PTSD, which, to date, has not been associated 
with the claims file.  Such evidence includes: records of the 
veteran's treatment at the Vet Center in Northern Virginia 
(six months in 2004) and at the VA Medical Center in 
Washington D.C. (in 1998 and 2001).  Such records are 
pertinent and must be obtained on remand.

In addition, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  In this 
case, examinations and further testing of the veteran's right 
ear hearing and skin are necessary.  VA scheduled the veteran 
for audiological and skin examinations during the course of 
this appeal, but the reports of these examinations are 
inadequate to decide the claims for service connection for 
right ear hearing loss and a skin disability.  

In the report of the audiological examination, the examiner 
ruled out a relationship between the veteran's right ear 
hearing loss and service on the basis that such loss was not 
shown during service.  He did not address whether such loss 
might be due to the veteran's in-service noise exposure while 
serving as a weapons infantryman.  

Moreover, during the skin examination, the examiner 
recommended further testing, including biopsies and fungus 
cultures, to better understand the nature of the veteran's 
skin disability and, thereafter, no such testing was 
conducted.  As well, the examiner noted that the veteran had 
post-service exposure to greases and other agents and then 
related the veteran's skin disability to service.  He did not 
provide rationale for his opinion. 

Based on the foregoing, this case is REMANDED for the 
following action:

1.  Contact the veteran and ask him to 
identify the names, addresses and dates 
of treatment of all health care providers 
who have treated his PTSD since his 
discharge from service and whose records 
are not already in the claims file.  

2.  After securing any necessary 
authorization, obtain and associate with 
the claims file all pertinent, 
outstanding medical evidence, including 
records of the veteran's treatment in 
2004 at the Vet Center in Northern 
Virginia and in 1998 and 2001 at the VA 
Medical Center in Washington D.C. 

3.  After all treatment records have been 
associated with the claims file, arrange 
for the veteran to undergo a VA 
examination in support of his claim for 
service connection for right ear hearing 
loss.  Forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) record in detail the veteran's 
in-service and post-service history 
of noise exposure;

b) indicate whether the veteran has 
right ear hearing loss by VA 
standards; 

c) if so, opine whether such loss is 
at least as likely as not related to 
the veteran's period of active 
service, including his in-service 
noise exposure as a weapons 
infantryman; and 

d) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

4.  Also arrange for the veteran to 
undergo a VA examination in support of 
his claim for service connection for a 
skin disability.  Forward the claims file 
to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which the examiner performs all 
previously recommended tests, including 
biopsies and/or fungus cultures, the 
examiner should:

a) record in detail the veteran's 
in-service and post-service history 
of exposure to chemical agents;

b) indicate whether the veteran has 
a skin disability; 

c) if so, opine whether such 
disability is at least as likely as 
not related to the veteran's period 
of active service, including his 
presumed exposure to herbicide 
agents; and 

d) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

5.  Readjudicate the claims being 
remanded based on all of the evidence of 
record.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the claims on appeal.  No action 
is required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


